DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
“a data interface," "a user interest distribution retriever," "an item classification distribution retriever," "a user item correlation estimation module," "a ranking module," and a "recommendation module" each have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language for the respective placeholders of “configured to receive, configured to obtain, configured to obtain, configured to estimate, configured to select, configured to provide" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8, and claims 9-14 which depend from claim 8, have been interpreted to cover the corresponding structure described in the specification and drawings that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A device as disclosed by the specification at FIG. 10, and para. [0053], “The content recommendation system according to the illustrated embodiment may include a user interest parameter learning module 408, a user interest distribution retriever 1000, an item classification parameter learning module 608, an item classification distribution retriever 1002, a user-item correlation estimating module 1004, a ranking module 1006, and a presenting module."  [0061] states the methods may "may be embodied in programming. Program aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium. Tangible non-transitory "storage" type media include any or all of the memory or other storage for the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide storage at any time for the software programming.”  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2017/0251070 A1) in view of Griesmeyer (US Pub. No. 2017/0124590 A1) and further in view of Zhao (US Pub. No. 2016/0154887 A1) and Eulenstein (US Pub. No. 20017/0161667 A1).
claim 1, Liu discloses a method implemented on a computer device having at least one processor, storage, and a communication platform connected to a network for recommending content ([0053]), the method comprising:
receiving a request from a user for one or more recommendations from a set of items ([0041] teaches "the process 300 receives a request for an item of content (e,g., an advertisement) to be presented to a particular user in connection with a page (e.g., a web page) displayed by a device associated with that user."  Here, a request is received for an advertisement.  The advertisement is interpreted as a recommendation from a set of items.  Further, [0014] teaches that the items can be selected from a set of candidates.);
obtaining a first distribution representing an interest distribution of the user with respect to a plurality of topics ([0042] teaches "Next, at 320, the process 300 identifies the particular user's user interest profiles belonging to respective categories that are relevant to the particular user's determined context."  Here, multiple profiles representing categories relevant to user's interest are obtained.  The identified profiles are first distribution indicative of interest distribution of a user.  The profiles belong to respective categories, and are therefore directly related to a plurality of topics.);
estimating, in response to the request, [a set of correlation values] with respect to the set of items based on the first distribution ([0043] teaches "Next, at 325, the process 300 chooses a content item (e.g., advertisement) to be presented to the user based at least in part on information (e.g., signals such as keywords) in the identified user interest profiles."  This teaches that information is determined from the user profiles (first distribution).  The determination of information based on the user profiles is interpreted as suggesting "estimating," and the information is related to a set of items, because a content is chosen presumably from multiple content items. The information is determined in response to a request, because the request for content item began the process 300, See [0041].),	
selecting at least one item from the set of items to be recommended to the user based on [a set of correlation values] ([0043] teaches "Next, at 325, the process 300 chooses a content item (e.g., advertisement) to be presented to the user based at least in part on information (e.g., signals such as keywords) in the identified user interest profiles."  Here a recommendation, which is a specific content item, is selected to be recommended based at least in part on information. [0014] teaches that the items can be selected from a set of candidates.)
providing the one or more recommendations based in response to the request ([0043] teaches "Then, at 330, the process 300 causes the chosen content item to be delivered to the user's device for presentation."  Here a content item (recommendation) is provided based on information; it is provided in response to a request, because the request for content item began the process 300, See [0041].)
	Liu teaches a first distribution ([0042] teaches profiles), a request ([0041]) and a set of items ([0014] teaches that the items can be selected from a set of candidates).
	Further, Liu teaches selecting at least one content item based at least in part on information in identified user profiles, as set forth in [0043].
	Liu does not expressly disclose 
obtaining, for each of the set of items, a second distribution indicative of a
classification distribution of the item with respect to each of the plurality of topics determined based on activities performed with respect to the item by one or more users;
estimating, in response to the request, a set of correlation values with respect to the set of items based on the second distribution, and information indicating previously provided ratings by the user with respect to at least some existing items, and feedback on previous recommendations determined based on the information, wherein each of the set of correlation values indicates a rating representative of an a level of interest of the user with respect to an item from the set of items.
	However, Griesmeyer teaches
obtaining, for each of the set of items, a second distribution indicative of a
classification distribution of the item with respect to each of the plurality of topics ([0043] teaches "The recommendation module 230 uses a topic vector space to represent the extracted topics from the digital magazines, which includes all or a portion of the extracted topics from the digital magazines. Each topic represents a dimension of the topic vector space. For each topic in the topic vector space, the recommendation module 230 calculates 410 a magazine-topic relevance score for each digital magazine with respect to the topic."  Here, a plurality of scores (second distribution) is calculated for each magazine (item) with respect to a given topic.);
estimating, in response to the request, a set of correlation values with respect to the set of items based on second distribution ([0043] teaches "Based on the relevance scores associated with the digital magazines with respect to a topic in the topic vector space, the recommendation module 230 ranks 412 the digital magazines with respect to the topic in the topic vector space. The recommendation module 230 applies the similar steps to rank the digital magazines with respect to each topic in the topic vector space."  This passage teaches calculation of a set of correlation values (ranks) that indicate a rank of user interest with respect to a corresponding magazine.  The ranking is based on relevance scores, which is the claimed "second distribution."  Thus, each rank is representative of a rating of a level of interest with respect to the corresponding item.  In this case, the item is a magazine.), wherein each of the set of correlation values indicates a rating representative of a level of interest of the user with respect to an item from a set of items ([0044] teaches "Based on the ranking of the relevance scores associated with the digital magazines with respect to the user trending topic, the digital magazine server 150 selects 508 a threshold number of digital magazines that are relevant to the user trending topic based on the ranking. The digital magazine server 150 provides 510 the selected digital magazines as recommendations to the user of the client device."  This teaches that a rank is used to select magazines (items from a set of items) as 
	Liu and Griesmeyer are combinable because they are directed to content recommendation (Liu [0027], Griesmeyer [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Griesmeyer with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to provide content that is "relevant to the user" (Griesmeyer [0044]).
Liu, as modified, teaches estimating a set of correlation values based on information including relevance scores ([0043] of Griesmeyer).
	Liu, as modified, does not expressly teach that the classification distribution is determined based on activities performed with respect to the item by one or more users; or
estimating a set of correlation values based on information indicating previously provided ratings by the user with respect to existing items, and feedback on previous recommendations determined based on the information.
However, Zhao teaches:
a classification distribution determined based on activities performed with respect to the item by one or more users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed."  Content ratings are a classification distribution of ratings for content.  The ratings are based on activities, because a rating requires a user to rate an item.  The ratings are based on other users of the content service.)
estimating a set of correlation values based on information indicating previously provided ratings by the user with respect to existing items ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed by the recommendation system to generate predictive ratings for other content items."  Here, a set of new predictive ratings (set of correlation values) is generated based on previously provided content ratings of various items).
Liu, as modified, and Zhao are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).
Liu, as modified, does not expressly teach estimating, in response to the request, a set of correlation values with respect to feedback on previous recommendations determined based on the information.  
However, Eulenstein teaches estimating, in response to the request, a set of correlation values with respect to feedback on previous recommendations determined based on the information ([0075] teaches "the quality check module 240 computes the component score for number-text consistency by comparing a correlation between numerical ratings and their corresponding text-based ratings for each content item. In one example, the human rater provides a text-based rating and a numerical rating for the content involved in the content item for five different content items."  Here, a correlation is determined for the numerical rating and corresponding text based rating of each content item, because a correlation is compared.  This correlation is based on a rating, and therefore is with respect to feedback.  
[0035] teaches "The content selection module 230 selects one or more content items for communication to a client device 110 to be presented to a user. Content items eligible for presentation to the user are retrieved from the content store 210 or from another source by the content selection module 230, which selects one or more of the content items for presentation to the user. A content item eligible for presentation to the user is a content item associated with at least a threshold number of targeting criteria satisfied by characteristics of the user or is a content item that is not associated with targeting criteria."  The content items are selections presented to a user, so they are recognized as recommendations.  These content items are determined based on criteria, which is information.)
Liu, as modified, and Eulenstein are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Eulenstein [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Eulenstein with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Eulenstein to select "a pool of human raters that is representative of a user population of interest. For example, the representativeness module " (Eulenstein [0042]).

Regarding claim 2, Liu teaches the first distribution is determined in real-time based on the user's activities related to the set of items observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be 

Regarding claim 3, Liu discloses:
wherein the [second distribution] is determined in real-time based on the user and other users' activities related to the item observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital 
Liu does not expressly teach a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users.
  However, Zhao teaches a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed."  Content ratings are a classification distribution of ratings for content.  The ratings are based on activities, because a rating requires a user to rate an item.  The ratings are based on other users of the content service.).
Liu, as modified, and Zhao are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).

Regarding claim 8, Liu discloses a system having at least one processor, storage and a communication platform for recommending content ([0048]), the system comprising:
a data interface configured to receive a request from a user for one or more recommendations from a set of items ([0041] teaches "the process 300 receives a request for an item of content (e,g., an advertisement) to be presented to a particular user in connection with a page (e.g., a web page) displayed by a device associated with that user."  Here, a request is received for an advertisement.  The advertisement is interpreted as a recommendation from a set of items.  Further, [0014] teaches that the items can be selected from a set of candidates.);
a user interest distribution retriever configured to obtain a first distribution representing of an interest distribution of the user with respect to a plurality of topics ([0042] teaches "Next, at 320, the process 300 identifies the particular user's user interest profiles belonging to respective categories that are relevant to the particular user's determined context."  Here, multiple profiles representing categories relevant to user's interest are obtained.  The identified profiles are first distribution indicative of interest distribution of a user.  The profiles belong to respective categories, and are therefore directly related to a plurality of topics.);	
a user item correlation estimation module configured to estimate, in response to the request, [a set of correlation values] with respect to the set of items based on the first distribution ([0043] teaches "Next, at 325, the process 300 chooses a content item (e.g., advertisement) to be presented to the user based at least in part on information (e.g., signals such as keywords) in the identified user interest profiles."  This teaches that information is determined from the user profiles (first distribution).  The determination of information based on the user profiles is interpreted as suggesting "estimating," and the information is related to a set of items, because a content is chosen presumably from multiple content items. The information is determined in response to a request, because the request for content item began the process 300, See [0041].),
a ranking module configured to select at least on item from the set of items to be recommended to the user based on [a set of correlation values] ([0043] teaches "Next, at 325, the process 300 chooses a content item (e.g., advertisement) to be presented to the user based at least in part on information (e.g., signals such as keywords) in the identified user interest profiles."  Here a recommendation, which is a specific content item, is selected based at least in part on information. [0014] teaches that the items can be selected from a set of candidates.)
a recommendation module configured to provide the one or more recommendations based in response to the request ([0043] teaches "Then, at 330, the process 300 causes the chosen content item to be delivered to the user's device for presentation."  Here a content item (recommendation) is provided based on information; it is provided in response to a request, because the request for content item began the process 300, See [0041].)
	Liu teaches a first distribution ([0042] teaches profiles), a request ([0041]) and a set of items ([0014] teaches that the items can be selected from a set of candidates).
	Further, Liu teaches selecting at least one content item based at least in part on information in identified user profiles, as set forth in [0043].
	Liu does not expressly disclose 
an item classification distribution retriever configured to obtain, for each of the set of items, a second distribution representing a classification distribution of the item with respect to each of the plurality of topics;
a user item correlation estimation module configured to estimate, in response to the request, a set of correlation values with respect to the set of items based on the second distribution, and information indicating previously provided ratings by the user with respect to at least some existing items and feedback on previous recommendations determined based on the information, wherein each of the set of correlation values indicates a rating representative of an a level of interest of the user with respect to the corresponding item.
	However, Griesmeyer teaches
an item classification distribution retriever configured to obtain, for each of the set of items, a second distribution representing a classification distribution of the item with respect to each of the plurality of topics ([0043] teaches "The recommendation module 230 uses a topic vector space to represent the extracted topics from the digital magazines, which includes all or a portion of the extracted topics from the digital magazines. Each topic represents a dimension of the topic vector space. For each topic in the topic vector space, the recommendation module 230 calculates 410 a magazine-topic relevance score for each digital magazine with respect to the topic."  Here, a plurality of scores (second distribution) is calculated for each magazine (item) with respect to a given topic.);
a user item correlation estimation module configured to estimate, in response to the request, a set of correlation values with respect to the set of items based on second distribution ([0043] teaches "Based on the relevance scores associated with the digital magazines with respect to a topic in the topic vector space, the recommendation module 230 ranks 412 the digital magazines with respect to the topic in the topic vector space. The recommendation module 230 applies the similar steps to rank the digital magazines with respect to each topic in the topic vector space."  This passage teaches calculation of a set of correlation values (ranks) that indicate a rank of user interest with respect to a corresponding magazine.  The ranking is based on relevance scores, which is the claimed "second distribution."  Thus, each rank is representative of a rating of a level of interest with respect to the corresponding item.  In this case, the item is a magazine.) wherein each of the set of correlation values indicates a rating representative of a level of interest of the user with respect to an item from a set of items ([0044] teaches "Based on the ranking of the relevance scores associated with the digital magazines with respect to the user trending topic, the digital magazine server 
Liu and Griesmeyer are combinable because they are directed to content recommendation (Liu [0027], Griesmeyer [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Griesmeyer with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to provide content that is "relevant to the user" (Griesmeyer [0044]).
Liu, as modified, teaches estimating a set of correlation values based on information including relevance scores ([0043] of Griesmeyer).
	Liu, as modified, does not expressly teach that the classification distribution is determined based on activities performed with respect to the item by one or more users; or
a user item correlation estimation module configured to estimate a set of correlation values based on information indicating previously provided ratings by the user with respect to existing items and feedback on previous recommendations determined based on the information.
However, Zhao teaches:
a classification distribution determined based on activities performed with respect to the item by one or more users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be 
a user item correlation estimation module configured to estimate a set of correlation values based on information indicating previously provided ratings by the user with respect to existing items ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed by the recommendation system to generate predictive ratings for other content items."  Here, a set of new predictive ratings (set of correlation values) is generated based on previously provided content ratings of various items).
Liu, as modified, and Zhao are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).
Liu, as modified, does not expressly teach estimating, in response to the request, a set of correlation values with respect to feedback on previous recommendations determined based on the information.  
However, Eulenstein teaches estimating, in response to the request, a set of correlation values with respect to feedback on previous recommendations determined based on the information ([0075] teaches "the quality check module 240 computes the component score for number-text consistency by comparing a correlation between numerical ratings and their corresponding text-based ratings for each content item. In one example, the 
[0035] teaches "The content selection module 230 selects one or more content items for communication to a client device 110 to be presented to a user. Content items eligible for presentation to the user are retrieved from the content store 210 or from another source by the content selection module 230, which selects one or more of the content items for presentation to the user. A content item eligible for presentation to the user is a content item associated with at least a threshold number of targeting criteria satisfied by characteristics of the user or is a content item that is not associated with targeting criteria."  The content items are selections presented to a user, so they are recognized as recommendations.  These content items are determined based on criteria, which is information.)
Liu, as modified, and Eulenstein are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Eulenstein [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Eulenstein with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Eulenstein to select "a pool of human raters that is representative of a user population of interest. For example, the representativeness module " (Eulenstein [0042]).
Liu discloses the first distribution is determined in real-time based on the user's activities related to the set of items observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital content items/advertisements that are presented for a user session are selected from the set of candidates that were identified/adjusted based on the user interest profile."   Here, Liu discloses a profile (first distribution) is based on the user's short term viewing history.  The viewing history of the user, by definition, includes most recent real-time items accessed by a user.).

Regarding claim 10, Liu discloses:
wherein the [second distribution] is determined in real-time based on the user and other users' activities related to the item observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to 
Liu does not expressly teach a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users.
  However, Zhao teaches a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed."  Content ratings are a classification distribution of ratings for content.  The ratings are based on activities, because a rating requires a user to rate an item.  The ratings are based on other users of the content service.).
Liu, as modified, and Zhao are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).

Regarding claim 15, Liu discloses a non-transitory machine-readable medium having information recorded thereon for recommending content, wherein the information, when read by the machine, causes the machine to perform the following ([0049):
receiving a request from a user for one or more recommendations from a set of items ([0041] teaches "the process 300 receives a request for an item of content (e,g., an advertisement) to be presented to a particular user in connection with a page (e.g., a web page) displayed by a device associated with that user."  Here, a request is received for an advertisement.  The advertisement is interpreted as a recommendation from a set of items.  Further, [0014] teaches that the items can be selected from a set of candidates.);
obtaining a first distribution representing an interest distribution of the user with respect to a plurality of topics ([0042] teaches "Next, at 320, the process 300 identifies the particular user's user interest profiles belonging to respective categories that are relevant to the particular user's determined context."  Here, multiple profiles representing categories relevant to user's interest are obtained.  The identified profiles are a first distribution representing interest distribution of a user.  The profiles belong to respective categories, and are therefore directly related to a plurality of topics.);	
estimating, in response to the request, [a set of correlation values] with respect to the set of items based on the first distribution ([0043] teaches "Next, at 325, the process 300 chooses a content item (e.g., advertisement) to be presented to the user based at least in part on information (e.g., signals such as keywords) in the identified user interest profiles."  This teaches that information is determined from the user profiles (first distribution).  The determination of information based on the user profiles is interpreted as suggesting "estimating," and the information is related to a set of items, because a content is chosen presumably from multiple content items. The information is determined in response to a request, because the request for content item began the process 300, See [0041].),
selecting at least one item from the set of items to be recommended to the user based on [a set of correlation values] ([0043] teaches "Next, at 325, the process 300 chooses a content item (e.g., advertisement) to be presented to the user based at least in part on information (e.g., signals such as keywords) in the identified user interest profiles."  Here a recommendation, which is a specific content item, is selected based at least in part on information. [0014] teaches that the items can be selected from a set of candidates.)
providing the one or more recommendations based in response to the request ([0043] teaches "Then, at 330, the process 300 causes the chosen content item to be delivered to the user's device for presentation."  Here a content item (recommendation) is provided based on information; it is provided in response to a request, because the request for content item began the process 300, See [0041].
	Liu teaches a first distribution ([0042] teaches profiles), a request ([0041]) and a set of items ([0014] teaches that the items can be selected from a set of candidates).
	Further, Liu teaches selecting at least one content item based at least in part on information in identified user profiles, as set forth in [0043].
	Liu does not expressly disclose 
obtaining, for each of the set of items, a second distribution representing a
classification distribution of the item with respect to each of the plurality of topics;
estimating, in response to the request, a set of correlation values with respect to the set of items based on the second distribution, and information indicating previously provided ratings by the user with respect to at least some existing items and feedback on previous recommendations determined based on the information, wherein each of the set of correlation values indicates a rating representative of an a level of interest of the user with respect to the corresponding item.
	However, Griesmeyer teaches
obtaining, for each of the set of items, a second distribution representing a
classification distribution of the item with respect to each of the plurality of topics ([0043] teaches "The recommendation module 230 uses a topic vector space to represent the extracted topics from the digital magazines, which includes all or a portion of the extracted topics from the digital magazines. Each topic represents a dimension of the topic vector space. For each topic in the topic vector space, the recommendation module 230 calculates 410 a magazine-topic relevance score for each digital magazine with respect to the topic."  Here, a plurality of scores (second distribution) is calculated for each magazine (item) with respect to a given topic.);
estimating, in response to the request, a set of correlation values with respect to the set of items based on second distribution ([0043] teaches "Based on the relevance scores associated with the digital magazines with respect to a topic in the topic vector space, the recommendation module 230 ranks 412 the digital magazines with respect to the topic in the topic vector space. The recommendation module 230 applies the similar steps to rank the digital magazines with respect to each topic in the topic vector space."  This passage teaches calculation of a set of correlation values (ranks) that indicate a rank of user interest with respect to a corresponding magazine.  The ranking is based on relevance scores, which is the claimed "second distribution."  Thus, each rank is representative of a rating of a level of interest with respect to the corresponding item.  In this case, the item is a magazine.), wherein each of the set of correlation values indicates a rating representative of a level of interest of the user with respect to an item from a set of items ([0044] teaches "Based on the ranking of the relevance scores associated with the digital magazines with respect to the user trending topic, the digital magazine server 150 selects 508 a threshold number of digital magazines that are relevant to the user trending topic based on the ranking. The digital magazine server 150 provides 510 the selected digital magazines as recommendations to the user of the client device."  This teaches that a rank is used to select magazines (items from a set of items) as recommendations to the user, and that the ranks are based on relevance to a user-trending topic (user interest).)
Liu and Griesmeyer are combinable because they are directed to content recommendation (Liu [0027], Griesmeyer [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Griesmeyer with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to provide content that is "relevant to the user" (Griesmeyer [0044]).
Liu, as modified, teaches estimating a set of correlation values based on information including relevance scores ([0043] of Griesmeyer).
	Liu, as modified, does not expressly teach that the classification distribution is determined based on activities performed with respect to the item by one or more users; or
estimating a set of correlation values based on information indicating previously provided ratings by the user with respect to existing items and feedback on previous recommendations determined based on the information.
However, Zhao teaches:
a classification distribution determined based on activities performed with respect to the item by one or more users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed."  Content ratings are a classification distribution of ratings for content.  The ratings are based on activities, because a rating requires a user to rate an item.  The ratings are based on other users of the content service.)
estimating a set of correlation values based on information indicating previously provided ratings by the user with respect to existing items ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various 
Liu, as modified, and Zhao are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).
Liu, as modified, does not expressly teach estimating, in response to the request, a set of correlation values with respect to feedback on previous recommendations determined based on the information.  
However, Eulenstein teaches estimating, in response to the request, a set of correlation values with respect to feedback on previous recommendations determined based on the information ([0075] teaches "the quality check module 240 computes the component score for number-text consistency by comparing a correlation between numerical ratings and their corresponding text-based ratings for each content item. In one example, the human rater provides a text-based rating and a numerical rating for the content involved in the content item for five different content items."  Here, a correlation is determined for the numerical rating and corresponding text based rating of each content item, because a correlation is compared.  This correlation is based on a rating, and therefore is with respect to feedback.  These ratings are ratings of content items.  Ratings are recognized as feedback.  These ratings are of content items.  [0093] teaches "the social networking system 140 performs 820 quality checks on the received ratings." Thus, a received rating is interpreted as being a request.)

Liu, as modified, and Eulenstein are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Eulenstein [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Eulenstein with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Eulenstein to select "a pool of human raters that is representative of a user population of interest. For example, the representativeness module " (Eulenstein [0042]).

Regarding claim 16, Liu discloses the first distribution is determined in real-time based on the user's activities related to the set of items observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-

Regarding claim 17, Liu discloses:
wherein the [second distribution] is determined in real-time based on the user and other users' activities related to the item observed up to a moment when the request is received ([0014] teaches "In general, a user's short-term web browsing history, which for example contains web pages visited by the user within the last 30 minutes, may be used to construct that user's user interest profile because the user's short-term web browsing history, which tends to center around a coherent topic, also tends to be a better predictor of what the user is likely to be interested in at the current moment. Alternatively, the user's long-term web browsing history (e.g., web pages visited by user over the last day or week) can be used to generate the user interest profile, even though a user's long term browser history tends to include non-coherent topics and/or noisy signals. In either case, the generated user interest profile is used to identify (or adjust) a set of candidate digital content items (e.g., advertisements)--that is, digital content items that are candidates for display to the user. Digital content items/advertisements that are presented for a user session are selected from the set of candidates that were identified/adjusted based on the user interest profile."   Here, Liu discloses 
Liu does not expressly teach a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users.
  However, Zhao teaches a second distribution … determined based on … the activities performed with respect to each item of the set of items by the one or more other users ([0064] teaches "content ratings previously provided by the requesting user (or other users of the content service) for various content items may be processed."  Content ratings are a classification distribution of ratings for content.  The ratings are based on activities, because a rating requires a user to rate an item.  The ratings are based on other users of the content service.).
Liu, as modified, and Zhao are combinable because they are directed to content recommendation (Liu [0027], lines 29-33, Zhao [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Zhao with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Liu to receive the "most similar content tastes or preferences as the requesting user." (Zhao [0006]).
 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Griesmeyer, and further in view of Zhao, Eulenstein and Shi (US Pub. No. 2009/0138326).
Regarding claim 4, Liu, as modified, teaches a set of correlation values (Griesmeyer [0041] teaches a plurality of ranks.) and a rating of interest of the user with respect to each item (Zhao [0064] teaches ratings).

	estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation.
	However, Shi discloses estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation ([0051] discloses “The user profile modifying device 106 is used to modify the like degree and weight for the corresponding content features in the user profile according to the adjusted interest degree for the predetermined content features of the program, so as to update the user profile dynamically and more accurately.”  This passage teaches modification of a “like” degree/weight for content features in a profile according to an adjusted interest degree for predetermined content features, so that a profile can be updated dynamically.  The perturbation factor is the adjusted interest degree.  The perturbation factor (adjusted interest degree) changes the “like” degree weight, which is weight associated with content features.).
Liu and Shi are combinable because they are directed to content recommendation (Liu [0027], Shi [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Shi.   
The suggestion/motivation for doing so would have been to allow user of Liu "to update the user profile according to the interest change of the user more accurately," (Shi [0024]). 

Regarding claim 11, Liu, as modified, teaches a set of correlation values (Griesmeyer [0041] teaches a plurality of ranks.) and a rating of interest of the user with respect to each item (Zhao [0064] teaches ratings)..
Liu, as modified, does not expressly disclose:
estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation.
	However, Shi discloses estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation ([0051] discloses “The user profile modifying device 106 is used to modify the like degree and weight for the corresponding content features in the user profile according to the adjusted interest degree for the predetermined content features of the program, so as to update the user profile dynamically and more accurately.”  This passage teaches modification of a “like” degree/weight for content features in a profile according to an adjusted interest degree for predetermined content features, so that a profile can be updated dynamically.  The perturbation factor is the adjusted interest degree.  The perturbation factor (adjusted interest degree) changes the “like” degree weight, which is weight associated with content features.).
Liu and Shi are combinable because they are directed to content recommendation (Liu [0027], Shi [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Shi.   
The suggestion/motivation for doing so would have been to allow user of Liu "to update the user profile according to the interest change of the user more accurately," (Shi [0024]). 

Regarding claim 18, Liu, as modified, teaches a set of correlation values (Griesmeyer [0041] teaches a plurality of ranks.) and a rating of interest of the user with respect to each item (Zhao [0064] teaches ratings).
Liu, as modified, does not expressly disclose:
estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation.
	However, Shi discloses estimated in real-time to incorporate a perturbation factor observed up to a moment when the request is received, wherein the perturbation factor indicates a variation ([0051] discloses “The user profile modifying device 106 is used to modify the like degree and weight for the corresponding content features in the user profile according to the adjusted interest degree for the predetermined content features of the program, so as to update the user profile dynamically and more accurately.”  This passage teaches modification of a “like” degree/weight for content features in a profile according to an adjusted interest degree for predetermined content features, so that a profile can be updated dynamically.  The perturbation factor is the adjusted interest degree.  The perturbation factor (adjusted interest degree) changes the “like” degree weight, which is weight associated with content features.).
Liu and Shi are combinable because they are directed to content recommendation (Liu [0027], Shi [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Shi.   
The suggestion/motivation for doing so would have been to allow user of Liu "to update the user profile according to the interest change of the user more accurately," (Shi [0024]). 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Griesmeyer, and Zhao, Eulenstein and further in view of Yee and Errico (US Pub. No. 2006/0282856).
Regarding claim 5, Liu, as modified, does not expressly disclose
receiving information associated with a new user;

existing users in the plurality of topics;
assigning the first reference distribution to the new user; and
updating the existing users.
However, Yee dislcoses:
receiving information associated with a new user (col. 9, lines 47-50 teach accessing a user interest profile.);
	obtaining a first reference distribution representing an average interest distribution of existing users in the plurality of topics (col. 9, lines 51-57 teaches accessing other user interest profiles, where each profile includes topics associated with content items accessed by the user.  A k-means approach is used to form a community of user interest profiles.  A k-means approach is a clustering approach where each item belongs to the mean value of the cluster.  Forming a community of user interest profiles using a k-means approach teaches obtaining a reference distribution representing an average interest distribution of users, because an average is determined for each topic represented by the user profiles.).
Liu and Yee are combinable because they are directed to content recommendation (Liu [0027]; Yee col. 4, lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Yee.   
The suggestion/motivation for doing so would have been to allow user of Liu to more efficiently provide recommended content (Yee col. 1, lines 20-25).  
Liu, as modified, does not expressly disclose:
assigning the first reference distribution to the new user; and updating the existing users.
However, Errico dislcoses:
assigning the first reference distribution to the new user; and updating the existing users ([0032] dislcoses “the target viewer 100 establishes an inbound path 230 for recommendations or otherwise data to be received from other viewers 220.” “the target viewer 100 may provide recommendations or otherwise data to other peer viewers 240.”  This teaches obtaining a first distribution from other viewer, and updating other viewer with other data.).
Liu and Errico are combinable because they are directed to content recommendation (Liu [0027]; Errico [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Errico.   
The suggestion/motivation for doing so would have been to allow user of Liu to "make the data more suitable," (Errico [0038]).   

Regarding claim 12, Liu, as modified, does not expressly disclose
receiving information associated with a new user;
obtaining a first reference distribution indicative of an average interest distribution of
existing users in the plurality of topics;
assigning the first reference distribution to the new user; and
updating the existing users.
However, Yee dislcoses:
receiving information associated with a new user (col. 9, lines 47-50 teach accessing a user interest profile.);
	obtaining a first reference distribution indicative of an average interest distribution of existing users in the plurality of topics (col. 9, lines 51-57 teaches accessing other user interest profiles, where each profile includes topics associated with content items accessed by the user.  A k-means approach is used to form a community of user interest 
Liu and Yee are combinable because they are directed to content recommendation (Liu [0027]; Yee col. 4, lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Yee.   
The suggestion/motivation for doing so would have been to allow user of Liu to more efficiently provide recommended content (Yee col. 1, lines 20-25).  
Liu, as modified, does not expressly disclose:
assigning the first reference distribution to the new user; and updating the existing users.
However, Errico dislcoses:
assigning the first reference distribution to the new user; and updating the existing users ([0032] dislcoses “the target viewer 100 establishes an inbound path 230 for recommendations or otherwise data to be received from other viewers 220.” “the target viewer 100 may provide recommendations or otherwise data to other peer viewers 240.”  This teaches obtaining a first distribution from other viewer, and updating other viewer with other data.).
Liu and Errico are combinable because they are directed to content recommendation (Liu [0027]; Errico [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Errico.   


Regarding claim 19, Liu, as modified, does not expressly disclose
receiving information associated with a new user;
obtaining a first reference distribution indicative of an average interest distribution of
existing users in the plurality of topics;
assigning the first reference distribution to the new user; and
updating the existing users.
However, Yee dislcoses:
receiving information associated with a new user (col. 9, lines 47-50 teach accessing a user interest profile.);
	obtaining a first reference distribution indicative of an average interest distribution of existing users in the plurality of topics (col. 9, lines 51-57 teaches accessing other user interest profiles, where each profile includes topics associated with content items accessed by the user.  A k-means approach is used to form a community of user interest profiles.  A k-means approach is a clustering approach where each item belongs to the mean value of the cluster.  Forming a community of user interest profiles using a k-means approach teaches obtaining a reference distribution indicative of an average interest distribution of users, because an average is determined for each topic represented by the user profiles.).
Liu and Yee are combinable because they are directed to content recommendation (Liu [0027]; Yee col. 4, lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Yee.   

Liu, as modified, does not expressly disclose:
assigning the first reference distribution to the new user; and updating the existing users.
However, Errico dislcoses:
assigning the first reference distribution to the new user; and updating the existing users ([0032] dislcoses “the target viewer 100 establishes an inbound path 230 for recommendations or otherwise data to be received from other viewers 220.” “the target viewer 100 may provide recommendations or otherwise data to other peer viewers 240.”  This teaches obtaining a first distribution from other viewer, and updating other viewer with other data.).
Liu and Errico are combinable because they are directed to content recommendation (Liu [0027]; Errico [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Errico.   
The suggestion/motivation for doing so would have been to allow user of Liu to "make the data more suitable," (Errico [0038]).   

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Griesmeyer, and further in view of Zhao, Eulenstein and Oztekin (US Pub. No. 2010/0262615).
	Regarding claim 6, Liu does not expressly disclose:
receiving information associated with a new item;
obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics;
and assigning the second reference distribution to the new item;
	 and updating the existing items.
	However, Oztekin discloses:
receiving information associated with a new item ([0058] “a set of queries and corresponding query histories from the query log database 140”); 
	obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics ([0062] discloses “the aggregated classification data for the URLs is normalized so that, 1) for the same category that appears in the category lists of different URLs, their respective weights are comparable.”  This teaches that classification data is normalized, which is an average distribution, with respect to a URLs/items of a category.);
	and assigning the second reference distribution to the new item;
and updating the existing items ([0062] teaches that query profiles are used for generating/updating the classification data of at least some URLs found in the search results.  This teaches that classification data of URLs is updated with corresponding profile data.  A URL is interpreted as an item.)
Liu, as modified, and Oztekin are combinable because they are directed to content recommendation (Liu [0027]; Oztekin [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Oztekin.   
The suggestion/motivation for doing so would have been to allow user of Liu "to generate a customized result," (Oztekin [0093]).   

Regarding claim 13, Liu does not expressly disclose:
receiving information associated with a new item;
obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics;
and assigning the second reference distribution to the new item;
	 and updating the existing items.
	However, Oztekin discloses:
receiving information associated with a new item ([0058] “a set of queries and corresponding query histories from the query log database 140”); 
	obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics ([0062] discloses “the aggregated classification data for the URLs is normalized so that, 1) for the same category that appears in the category lists of different URLs, their respective weights are comparable.”  This teaches that classification data is normalized, which is an average distribution, with respect to a URLs/items of a category.);
	and assigning the second reference distribution to the new item;
and updating the existing items ([0062] teaches that query profiles are used for generating/updating the classification data of at least some URLs found in the search results.  This teaches that classification data of URLs is updated with corresponding profile data.  A URL is interpreted as an item.)
Liu, as modified, and Oztekin are combinable because they are directed to content recommendation (Liu [0027]; Oztekin [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Oztekin.   
The suggestion/motivation for doing so would have been to allow user of Liu "to generate a customized result," (Oztekin [0093]).   


receiving information associated with a new item;
obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics;
and assigning the second reference distribution to the new item;
	 and updating the existing items.
	However, Oztekin discloses:
receiving information associated with a new item ([0058] “a set of queries and corresponding query histories from the query log database 140”); 
	obtaining a second reference distribution indicative of an average classification distribution of existing items with respect to the plurality of topics ([0062] discloses “the aggregated classification data for the URLs is normalized so that, 1) for the same category that appears in the category lists of different URLs, their respective weights are comparable.”  This teaches that classification data is normalized, which is an average distribution, with respect to a URLs/items of a category.);
	and assigning the second reference distribution to the new item;
and updating the existing items ([0062] teaches that query profiles are used for generating/updating the classification data of at least some URLs found in the search results.  This teaches that classification data of URLs is updated with corresponding profile data.  A URL is interpreted as an item.)
Liu, as modified, and Oztekin are combinable because they are directed to content recommendation (Liu [0027]; Oztekin [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Oztekin.   
.   

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Griesmeyer, and further in view of Zhao, Eulenstein and Nagasaka (US Pub. No. 2009/0299981).
	Regarding claim 7, Liu as modified, teaches a rating indicative of interest ((Zhao ([0064] teaches "content ratings previously provided by the requesting user.").
	Liu does not expressly disclose:
receiving a new rating of an existing item from an existing user;
updating the first distribution associated with the existing user based on the new rating;
updating the second distribution associated with the existing item based on the new rating;
updating information related to the rating indicative of the interest of the existing user in the existing item.
However, Nagasaka dislcoses:
receiving a new rating of an existing item from an existing user ([0261] teaches “The rating stores a value of a rating which the user has given to the corresponding content (such as an indicator of how favorite, for example).”  This teaches that a rating from a user corresponding to the content is received.);
	updating the first distribution associated with the existing user based on the new rating ([0262] discloses “For example, the content managing/creating tool 101 stores and manages user profile information by the user profile managing processing unit 121, and updates the held content list information in accordance with additions or deletions of held primary contents. Also, the total number of times played, the number of times played within time limit, 
	updating the second distribution associated with the existing item based on the new rating ([0264] “Also, the processing illustrated as step S802 is processing which the subsidiary content server 2 performs independently, and continuously updates the content profile information as described below.”  [0265] “The subsidiary content server 2 stores and manages the content profile database 22b in the storage unit 22. The content profile database 22b is a group of content profile information corresponding to each subsidiary content which has been databased.”  This teaches that the content profile is updated in accordance with subsidiary content, which includes user rating data.);
	updating information related to the existing user in the existing item ([0261] discloses “the rating stores a value of a rating which the user has given to the corresponding content (such as an indicator of how favorite, for example).”  This teaches updating a user rating in response to a value established by the user.  The favorability is an indication of user interest.).
Liu and Nagasaka are combinable because they are directed to content recommendation (Liu [0027]; Nagasaka [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Nagasaka.   
The suggestion/motivation for doing so would have been to provide content that more accurately matches the tastes of the user (Nagasaka [0015]).  

	Regarding claim 14, Liu as modified, teaches a rating indicative of interest ((Zhao ([0064] teaches "content ratings previously provided by the requesting user.").

receiving a new rating of an existing item from an existing user;
updating the first distribution associated with the existing user based on the new rating;
updating the second distribution associated with the existing item based on the new rating;
updating information related to the rating indicative of the interest of the existing user in the existing item.
However, Nagasaka dislcoses:
receiving a new rating of an existing item from an existing user ([0261] teaches “The rating stores a value of a rating which the user has given to the corresponding content (such as an indicator of how favorite, for example).”  This teaches that a rating from a user corresponding to the content is received.);
	updating the first distribution associated with the existing user based on the new rating ([0262] discloses “For example, the content managing/creating tool 101 stores and manages user profile information by the user profile managing processing unit 121, and updates the held content list information in accordance with additions or deletions of held primary contents. Also, the total number of times played, the number of times played within time limit, and the rating, and so forth are updated in accordance with playing of held primary contents, setting of ratings, and so forth.”    This passage teaches that the user profile, which is interpreted as a first distribution, is updated with the new rating.);
	updating the second distribution associated with the existing item based on the new rating ([0264] “Also, the processing illustrated as step S802 is processing which the subsidiary content server 2 performs independently, and continuously updates the content profile information as described below.”  [0265] “The subsidiary content server 2 stores and manages the content profile database 22b in the storage unit 22. The content profile database 
	updating information related to the existing user in the existing item ([0261] discloses “the rating stores a value of a rating which the user has given to the corresponding content (such as an indicator of how favorite, for example).”  This teaches updating a user rating in response to a value established by the user.  The favorability is an indication of user interest.).
Liu and Nagasaka are combinable because they are directed to content recommendation (Liu [0027]; Nagasaka [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Liu, to incorporate the above-cited limitations as taught by Nagasaka.   
The suggestion/motivation for doing so would have been to allow user of Liu to provide content that more accurately matches the tastes of the user (Nagasaka [0015]).  

Response to Arguments
	With regard to the rejection under Section 103, Applicant's arguments have been considered but are not persuasive.
	Applicant asserts that Zhao does not teach or suggest "estimating …  a set of correlation values with respect to the set of items based on the first distribution, second distribution, information indicating previously provided ratings by the user with respect to at least some existing items, and feedback on previous recommendations determined based on the information," as recited by claim 1.
With respect to the portion of the limitation "information indicating previously provided ratings by the user with respect to at least some existing items," Applicant's 
With respect to the portion of the limitation that includes "feedback on previous recommendations determined based on the information," Applicant's arguments have been considered but are moot in view of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/            Examiner, Art Unit 2169                                                                                                                                                                                            /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169